DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 31 May 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and examined.

Drawings
The drawings are objected to because Figs. 6 and 7: 150 and 602 are unclear; Fig. 8: the images of 835 are unclear and the font is too small to clearly interpret.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

(point-of-sale is indefinite as to the metes and bounds of what constitutes this limitation and how it is capable of confirming an order), and a regional site capable of manufacture and assembly of a primary vehicle structure (indefinite as the metes and bounds of what constitutes a “primary” vehicle structure), and an exterior and interior component (indefinite as to the metes and bounds of what constitutes an “exterior” and “interior” component), based in part (“part” is indefinite as to the extent of what “part” constitutes) on a type of a confirmed vehicle order (“type” is indefinite as to its scope; the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955)).
.  
Claim 2: The system of claim 1, wherein the point-of-sale further comprising an assembly point-of-sale capable of assembly, distribution and service of the confirmed vehicle order, and a sales/service point-of-sale capable of distribution and service of the confirmed vehicle order (the different “point-of-sale” limitations are indefinite for the same reason provided above as no limitations are provided to determine the scope of this feature).  
(indefinite as to the metes and bounds of what constitutes a “various location”), and a plurality of regional sites located in proximity to the plurality of points-of sale.  

Claim 4: A method, comprising; 
aggregating, a plurality of confirmed vehicle orders from at least one point-of-sale, at least one of the plurality of confirmed vehicle orders being defined by a vehicle manufacturing bill-of-material (indefinite as to the metes and bounds of what constitutes “aggregating” as applied to the given claim limitations; the metes and bounds of what constitutes a “bill-of-material” cannot be determined); 
identifying, a subset of the plurality of confirmed vehicle orders into a group of orders based in part on a type of vehicle specified (“in part” and “type” are indefinite for reasons previously provided) in the subset of the plurality of orders; 
arranging (“arranging” is indefinite as it does not appear to properly describe the method that follows this term), the plurality of regional sites (lacks antecedent basis) to manufacture, and assemble the primary vehicle structure (lacks antecedent basis) and the exterior and interior component (indefinite for reasons previously provided) of at least one confirmed vehicle order; and 
coordinating (indefinite as to the metes and bounds of what constitutes “coordinating”), the assembly point-of-sale (lacks antecedent basis) to assemble at least one confirmed vehicle order (lacks antecedent basis), based in part (indefinite for reasons previously provided) on the at least one primary vehicle structure (lacks antecedent basis) and the at least one exterior and interior component (lacks antecedent basis).

Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly, or for containing similar issues to those previously addressed.  The examiner will not repeat each instance of similar issues for brevity.

In addition to having issues similar to those raised above, the following is noted:
  
1Claim 5: The method of claim 4, wherein the vehicle manufacturing bill-of-material includes a primary vehicle structure bill-of-materials defining individual parts of the primary vehicle structure, and the manufacturing and assembly of the individual parts of primary vehicle structure of at least (the claim does not end in a period; the metes and bounds of the claim are not clearly set forth as to the intent of the method of the claim). 

Claim 6: The method of claim 4, wherein arranging, by the at least one regional site to manufacture and assemble the primary vehicle structure for the at least one confirmed vehicle order, comprises preparing (indefinite as to the metes and bounds of what constitutes “preparing”), the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on an order-to-delivery time specified for the at least one confirmed vehicle order.  

Claim 7: The method of claim 4, wherein arranging, at the at least one regional site to manufacture, assemble the exterior and interior component by the at least one confirmed vehicle order comprises preparing, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the exterior and interior components based in part on the order-to-delivery The metes and bounds of the claim are not clearly set forth as to the intent of the method of the claim. 
  

Claim 8: The method of claim 6, further comprising, assigning the manufacturing of the primary vehicle structure to the regional site and the assembly of the primary vehicle structure to at least 2one other regional site and the assembly point-of sale, based in part on a capacity utilization factor (indefinite as to the metes and bounds of what constitutes a “capacity utilization factor”) for at least one of the regional site and the assembly point-of-sale.  The metes and bounds of the claim are not clearly set forth as to the intent of the method of the claim.   

Claim 9: The method of claim 7, further comprising: assigning the manufacturing of the exterior and interior component to the regional site and the assembly of the exterior and interior component to at least one other regional site based in part on the capacity utilization factor for at least one of the individual regional sites.  The metes and bounds of the claim are not clearly set forth as to the intent of the method of the claim.
The metes and bounds of the claim are not clearly set forth as to the intent of the method of the claim.   

Claim 11: The method of claim 10, further comprising verifying (indefinite as to the metes and bounds of what constitutes “verifying”), a quality certification (indefinite as to what constitutes a “quality certification”) of a vehicle assembly line, based in part on the vehicle assembly sequence.  

Claim 12: The method of claim 10, further comprising: assigning, an unique vehicle identifier for the at least one confirmed vehicle order; and instructing (indefinite as to the metes and bounds of what constitutes “instructing”) the assembly point-of-sale to distribute the least one confirmed vehicle order, based in part on the unique vehicle identifier.  

3Claim 13: The method of claim 4, wherein identifying, a subset of the plurality orders into a group of orders based in part on a type of vehicle specified in the subset of the (indefinite as to what is occurring during “reorganizing” as claimed) at least one of the vehicle assemble sequence, the manufacturing and assembly of the primary vehicle structure, and the manufacturing and assembly of the exterior and interior components based in part on the order- to-delivery time for an order in the group or orders (the claim does not end in a period) 

Claim 14: The method of claim 6, wherein arranging, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on at least one confirmed vehicle order, comprises, assigning (indefinite as to what is occurring during “assigning”) the manufacture, assemble, and deliver of the primary vehicle structure to the regional site, based in part upon a physical dimensional property (indefinite as to what constitutes a “physical dimensional property”) of the primary vehicle structure being defined by the confirmed vehicle order.  

The language of this claim is indefinite for reasons previously provided, which will not be repeated here for brevity.  

4Claim 16: The method of claim 6, wherein arranging, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on at least one confirmed vehicle order, comprises, assigning the manufacture, assemble, and deliver of the primary vehicle structure to the regional site based in part upon a joining requirement of the primary vehicle structure being defined by the confirmed vehicle order.  The language of this claim is indefinite for reasons previously provided, which will not be repeated here for brevity.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahadeo (U.S. Publication 2016/0252898).  The claims are interpreted as best understood in light of the rejections under 35 USC 112 above.

Claim 1: Sahadeo discloses a system, comprising: a point-of-sale capable of confirming a vehicle order (paragraphs [0019] notes a dealership requests an order which meets the limitation), and a regional site (assembly station per paragraph 

Claim 2: Sahadeo discloses the system of claim 1, wherein the point-of-sale further comprising an assembly point-of-sale capable of assembly (the point-of-sale as claimed has full capability of meeting this claimed limitation as one having ordinary skill in the art can assemble any portion of the vehicle as claimed), distribution and service of the confirmed vehicle order, and a sales/service point-of-sale capable of distribution and service of the confirmed vehicle order (the dealership can include this feature which would meet this limitation as claimed).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahadeo.  The claims are interpreted as best understood in light of the rejections under 35 USC 112 above.


Claim 3: Sahadeo discloses the system of claim 1, except further comprising a plurality of points-of-sale located at various locations, and a plurality of regional sites located in proximity to the plurality of points-of sale.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many of these features as necessary based on the desired use and size of the system.  

Claim 4: Sahadeo discloses a method, comprising; at least one confirmed vehicle order being defined by a vehicle manufacturing bill-of-material (paragraph [0019] includes a vehicle order and includes specifications including specifications and options, which would necessarily include a list of materials using the broadest reasonable interpretation in light of applicant’s specification); and assemble the primary vehicle structure and the exterior and interior component of at least one confirmed vehicle order (as met by paragraph [0019]); and coordinating, the assembly point-of-sale to assemble at It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have multiple orders based on general commerce.  Further, while the prior art does not disclose identifying, a subset of the plurality of confirmed vehicle orders into a group of orders based in part on a type of vehicle specified in the subset of the plurality of orders or arranging, the plurality of regional sites to manufacture, the examiner takes the position that this is common to general commerce.  For example, as best understood, orders are well known to be grouped as desired for efficiency and to maximize production.



Claim 6: the obvious modification of the prior art provides the method of claim 4, except wherein arranging, by the at least one regional site to manufacture and assemble the primary vehicle structure for the at least one confirmed vehicle order, comprises preparing, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on an order-to-delivery time specified for the at least one confirmed vehicle order.  The examiner takes Official 

Claim 7: the obvious modification of the prior art provides the method of claim 4, except wherein arranging, at the at least one regional site to manufacture, assemble the exterior and interior component by the at least one confirmed vehicle order comprises preparing, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the exterior and interior components based in part on the order-to-delivery time specified by the at least one confirmed vehicle order.  The examiner takes the position that the claimed limitations are common in the art of manufacturing in general assembly line work.  One having ordinary skill in the art would assign the various labels to given parts based order and method of assembly.   

Claim 8: the obvious modification of the prior art provides the method of claim 6, except further comprising, assigning the manufacturing of the primary vehicle structure to the regional site and the assembly of the primary vehicle structure to at least 2one other regional site and the assembly point-of sale, 

Claim 9: the obvious modification of the prior art provides the method of claim 7, except further comprising: assigning the manufacturing of the exterior and interior component to the regional site and the assembly of the exterior and interior component to at least one other regional site based in part on the capacity utilization factor for at least one of the individual regional sites.  The examiner takes Official notice that that general assignment is common in the art of assembly as needed based on the order of process of assembly in order to maximize efficiency of production.    

Claim 10: the obvious modification of the prior art provides the method of claim 4, except wherein co-ordinating, the assembly point-of-sale to assemble at least one the confirmed vehicle order comprises: developing, for the assembly point-of-sale, a vehicle assembly sequence to assemble at least one confirmed vehicle order.  It would have been obvious at the time the invention was made to a person having ordinary skill in prima facie obvious in the absence of new or unexpected results. M.P.E.P. §2144.04(IV)(C) citing In re Burhans, 154 F.2d 690 (CCPA 1946).  One having ordinary skill in the art would have a claimed order in order to maximize efficiency of production. 
  
Claim 11: the obvious modification of the prior art provides the method of claim 10, except further comprising verifying, a quality certification of a vehicle assembly line, based in part on the vehicle assembly sequence.  The examiner takes Official notice that quality checks are common in the art of general commerce to ensure production meets a desired standard.  

Claim 12: the obvious modification of the prior art provides the method of claim 10, further comprising: assigning, an unique vehicle identifier for the at least one confirmed vehicle order (e.g., VIN per paragraph [0017]); and instructing the assembly point-of-sale to distribute the least one confirmed vehicle order, based in part on the unique vehicle identifier (paragraph [0017] and [0031], as would be the result based on the assigned number).  



Claim 14: the obvious modification of the prior art provides the method of claim 6, except wherein arranging, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on at least one confirmed vehicle order, comprises, assigning the manufacture, assemble, and deliver of the primary vehicle structure to the regional site, based in part upon a physical 

Claim 15: the obvious modification of the prior art provides the method of claim 6, wherein arranging, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on at least one confirmed vehicle order, comprises, assigning the manufacture, assemble, and deliver of the primary vehicle structure to the regional site based in part upon a manufacturing cycle time of the primary vehicle structure being defined by the confirmed vehicle order.  The examiner takes Official notice that cycle times are well known in the art of manufacturing, and to incorporate a cycle time in the order process is well known for production purposes to ensure proper scheduling and delivery.  
  

4Claim 16: the obvious modification of the prior art provides the method of claim 6, wherein arranging, the regional site to manufacture, assemble and deliver to the assembly point-of-sale the primary structure based in part on at least one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar subject matter, see McGill (U.S. Patent 6,449,597), DeRees (U.S. Patent 5,090,105), Hill (U.S. Patent 6,493,920) and Kumasaka (U.S. Patent 4,900,083).









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649